[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 334 
Letters or figures which, by the custom of traders or the declaration of the manufacturers, are only used to denote quality, are incapable of exclusive appropriation, but are open to use by any one, like the adjectives of the language. (Amoskeag Co. v. Trainer, 101 U.S. 51; Amoskeag Manuf. Co. v. Spear, 2 Sandf. 599.) The right to use a word or name as a trade-mark, is the right which a person has to use a certain mark or name for articles which he has manufactured, so that he may prevent another person from using it, because the mark or name denotes that articles so marked or named were manufactured by a certain person, and no one can have the right to put the same name or mark upon his goods and thus represent them to have been manufactured by the person whose mark it is. (Per Sir W. PAGE WOOD, V.C., in Collins Co. v. Cowen, 3 Kay  Johnson, 428.) But there can be no exclusive right to the use of words or marks which have no relation to the origin or ownership of the goods, and are only meant to indicate their quality or grade.
In Corwin v. Daly (7 Bosw. 233), the words "Royal," "Imperial" and "Princely" are referred to as words denoting the quality of an article — as indicating its high degree of excellence, such as "superior, "superfine," "extra," and similar words, and the word "Royal" is to be found of frequent use for that *Page 335 
purpose, in many cases in the books. It was used by the defendants and their predecessors as applied to mustard which they sold as "Royal Standard" mustard, before its adoption by the plaintiffs. In Braham v. Bustard (1 Hem.  Mil. 447) the word "Excelsior," in the name "Excelsior White Soft Soap," was sustained as a trade-mark. It was objected that this was merely a mark of quality, but Sir W. PAGE WOOD overruled this objection and held that it was used to denote origin, because the plaintiff did not sell two or three qualities of soap, calling one of them Excelsior, but only one which they denoted the Excelsior White Soft Soap, and that it was like the words "Albert," "Victoria," "Eureka," etc., an arbitrary designation for the sake of distinction. In the present case, however, it appeared upon the plaintiff's own showing, in the testimony of Mr. Zeigler, that when their predecessors, Zeigler  Seal, commenced putting up flavoring extracts, they did not use the word "Royal," but various brands, some being called "Concentrated Extracts," and some "Zeigler  Seal's Extract;" that afterward they put up some under the name of "Royal," and that they used that word as a distinguishing mark, and that a reputation was established for it as the finest quality the market afforded — one of the favorite qualities. On cross-examination Mr. Zeigler being asked how he came to use the word "Royal," explained that at that time they were handling royal baking powder, and they took it to designate a certain grade of extracts; that they had two or three other brands; one was "London," one "English," and the third "Royal;" that the word "Royal" was applied to a specific article or quality, and the other terms to different qualities or grades; that the "English" brand was the best up to 1873, and then they changed around and made the "Royal" their best grade, that the "London" had always been the poorest. Mr. Wooden, the plaintiff's salesman, testified that the plaintiff did not designate the different grades of its extracts as first, second and third, but in a different way; that one was called "London," another "English," and the other "Royal," and that the name designated the grade; that the "Royal" was *Page 336 
the best, and that it only appeared in connection with the name of the plaintiff — The Royal Baking Powder Company — as the manufacturer. Mr. Hoagland, the president of the plaintiff, testified that the name "Royal" was identified with its goods, as indicating a grade of goods of the highest quality.
We think this case comes within the principle of the case ofAmoskeag Mfg. Co. v. Trainer (101 U.S. 51), Amoskeag Mfg.Co. v. Spear (2 Sandf. 599, 616, 618), and that it appeared that by the custom of the trade and the declaration of the manufacturers, the word "Royal" was used to denote the quality or grade of the goods. It cannot be said, as in the case ofExcelsior White Soft Soap Co. (1 Hem.  Mill. 447) that it was used simply as a word of distinction to indicate the origin of the goods, because the plaintiff did not sell two or three qualities, calling one of them "Excelsior." The facts are just the reverse.
In the case of Hier v. Abrahams (82 N.Y. 519) relied upon by the plaintiffs, there was no claim that the word "Pride" was used to denote quality, nor was there any evidence that it was used to denote grade; but it was expressly found that it had been adopted by the plaintiffs as a trade-mark for cigars manufactured by them, and that this was known to the defendant, and that he imitated it and used it on cigars manufactured and sold by him, whereby the public were deceived into believing that they were purchasing cigars manufactured by the plaintiffs, and the plaintiffs were damaged thereby. In the present case the evidence showed that the word "Royal" was used on one of their grades of extracts, for the purpose of designating one of the grades. There was no element of fraud or imitation, for it appears that the defendants did not even know of the use of the word by the plaintiff until this action was brought. They used it, not as an imitation of any trade-mark of the plaintiff, but in connection with the word "Standard," to denote a superior quality, as they had previously used the words "Royal Standard" on mustard, and we are of opinion that this was no violation of any exclusive right of the plaintiff. *Page 337 
The motion to dismiss the complaint should, we think, have been granted.
The judgment should be reversed and a new trial granted, costs to abide the event.
All concur, except ANDREWS, J., absent.
Judgment reversed.